--------------------------------------------------------------------------------


Exhibit 10.1




April 26, 2007




Mr. William McCarthy
12204 Mustang Chase
Austin, Texas 78727




Dear Bill:


This letter will confirm our agreement regarding a possible future “change of
control” of Financial Industries Corporation (“FIC”) and Investors Life
Insurance Company of North America (“ILINA” and, together with FIC, the
“Company”).


If a Change of Control of FIC or ILINA occurs, and if your employment is
terminated without Cause (as defined below) within twelve months after such
Change of Control, your then-current bi-weekly salary and benefits, including
but not limited to health and life insurance, will continue to be paid by the
Company for up to twelve months following your date of termination or until such
time that you are actively employed, whichever comes first. “Change of Control”
means (i) any one person, or more than one person acting as a group (as defined
pursuant to the Securities Exchange Act of 1934), acquires ownership of stock of
FIC that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of FIC, or (ii) any one person, or more than one person acting as a group
(as defined pursuant to the Securities Exchange Act of 1934), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from FIC or ILINA that have a
total gross fair market value equal to or more than 80 percent of the total
gross fair market value of all of the assets of FIC or ILINA immediately prior
to such acquisition or acquisitions or (iii) a majority of members of FIC’s
board of directors is replaced during any six-month period by directors whose
appointment or election is not endorsed by a majority of the members of FIC’s
board of directors prior to the date of such appointment or election.
 
For purposes of the preceding paragraph, “Cause” shall mean (i) your conviction
of a crime involving dishonesty, fraud, breach of trust, or violation of the
rights of employees; (ii) your willful engagement in any misconduct in the
performance or your duties that, in the opinion of the Company, could materially
injure the Company; (iii) your performance of any act that, if known to
customers, agents, employees, or stockholders the Company, could, in the opinion
of the Company, materially injure the Company; or (iv) your continued willful
and substantial nonperformance of assigned duties for at least ten days after
you receive notice from the Company of such nonperformance and of the Company’s
intention to terminate your employment because of such nonperformance.


It is the intent of the parties to this letter agreement that any payments to be
made hereunder be exempt from or compliant with Section 409A of the Internal
Revenue Code and related regulations and Treasury pronouncements (“Section
409A”). If based on subsequent guidance or interpretations any provision
provided herein would result in the imposition of an excise tax under Section
409A, the parties agree that each will use good faith efforts to reform any such
provision to avoid imposition of any such excise tax in the manner that the
parties mutually determine is appropriate to comply with or maintain an
exemption from Section 409A.


As long as this letter agreement remains in effect, the terms set forth shall be
binding upon any successor entity to the Company, whether direct or indirect and
whether by purchase, merger, consolidation, liquidation, supervision or
otherwise. This letter agreement is fully assignable to any successor to all or
substantially all of the Company's business and/or assets and such successor
shall assume all of the obligations under this letter agreement.





   
Sincerely yours,
             
William B. Prouty
     
Chief Executive Officer
 





Accepted By:
/s/ William McCarthy
 
Date:
May 2, 2007
 
 
 
   
 
 

 
 

--------------------------------------------------------------------------------